Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Andrews appeals the district court’s orders denying his various pretrial motions and a final order denying relief on his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Andrews v. Davis, No. 5:09-cv-00297-BO (E.D.N.C. July 9, 2009; July 13, 2009); 2011 WL 195569 (Jan. 19, 2011); (Feb. 11, 2011; Feb. 23, 2011; March 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.